United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         June 7, 2007

                                                                Charles R. Fulbruge III
                               No. 06-40985                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EZEQUIEL CRUZ-JAIMES,

                                         Defendant-Appellant.




                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                           No. 5:06-CR-396
                        --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Ezequiel Cruz-Jaimes appeals his conviction of and sentence

for illegal reentry after having been deported following a convic-

tion for an aggravated felony, in violation of 8 U.S.C. § 1326(a)

and (b)(2).    He does not challenge the calculation of his sentenc-



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40985
                                 -2-

ing guideline range but argues that the seventy-seven-month sen-

tence should not be afforded a presumption of reasonableness merely

because it is within the properly-calculated range.   He raises the

argument to preserve it for further review in light of the granting

of writs of certiorari in Rita v. United States, 127 S. Ct. 551

(2006), and Claiborne v. United States, 127 S. Ct. 551 (U.S. 2006).

Because an intervening Supreme Court case explicitly or implicitly

overruling prior caselaw is required to alter this court’s prece-

dent, the grant of certiorari in Rita has no impact on this court’s

precedent.   See United States v. Short, 181 F.3d 620, 624 (5th Cir.

1999).

     Relying on United States v. Cunningham, 429 F.3d 673, 679 (7th

Cir. 2005), Cruz-Jaimes contends that even if a presumption of rea-

sonableness applies to his sentence, the presumption is overcome

and the sentence is unreasonable where, as here, the district court

“is presented with nonfrivolous grounds for a below-Guidelines sen-

tence that the court simply passed over in silence.” This argument

is unpersuasive and unsupported by the record.     Following United

States v. Booker, 543 U.S. 200, 261 (2005), we review sentences for

“unreasonableness.” United States v. Mares, 402 F.3d 511, 520 (5th

Cir. 2005). When the district court imposes a post-Booker sentence

within a properly calculated guidelines range, we “will give great

deference to that sentence” and “will infer that the judge has con-

sidered all the factors for a fair sentence set forth in the Guide-

lines.” Id. at 519-20 (internal quotation marks and citation omit-
                              No. 06-40985
                                   -3-

ted).   Accordingly, little explanation is needed when a court im-

poses a sentence within the advisory range. United States v. Rein-

hart, 442 F.3d 857, 861 (5th Cir.), cert. denied, 127 S. Ct. 131

(2006).

     Our review of the record reveals that the district court con-

sidered Cruz-Jaimes’s mitigation arguments, even though the sen-

tencing guidelines discourage the consideration of family responsi-

bilities in     deciding   whether   a   departure   is   warranted.     See

U.S.S.G. § 5H1.6 and the factors in 18 U.S.C. § 3553(a).               Cruz-

Jaimes has therefore failed to demonstrate that his sentence is

unreasonable.

     Cruz-Jaimes    challenges   the     constitutionality    of   8   U.S.C.

§ 1326 (b)(1) and (2).     His argument is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), in which the

Court held that treatment of prior convictions as sentencing fac-

tors in § 1326(b)(1) and (2) is constitutional.             Although Cruz-

Jaimes suggests that a majority of the Supreme Court would now con-

sider Almendarez-Torres to be incorrectly decided in light of Ap-

prendi v. New Jersey, 530 U.S. 466 (2000), “[t]his court has re-

peatedly rejected arguments like the one made by [Vasquez] and has

held that Almendarez-Torres remains binding despite Apprendi.”

United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005).

See Rangel-Reyes v. United States, 126 S. Ct. 2873 (2006).             Cruz-

Jaimes acknowledges that his argument is foreclosed, but he raises

it to preserve it for further review.
            No. 06-40985
                 -4-

AFFIRMED.